ICJ_114_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_05_FR.txt. 950

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction j

1. J'ai voté pour le dispositif de l'ordonnance, à l'exception de son para-
graphe 2, mais j'estime devoir formuler les observations ci-après:

2. Les exceptions préliminaires sont régies par les dispositions de la
sous-section de la section D du titre III du Règlement de la Cour. L’ar-
ticle 79, paragraphe | dispose:

«Toute exception à la compétence de la Cour ou à [a recevabilité
de la requête ou toute autre exception sur laquelle le défendeur
demande une décision avant que la procédure sur le fond se pour-
suive doit être présentée par écrit dans le délai fixé pour le dépôt du
contre-mémoire. »

3. Le paragraphe 7 du méme article 79 ajoute:

«7. La Cour, après avoir entendu les parties, statue dans un arrêt
par lequel elle retient l'exception, la rejette ou déclare que cette
exception n’a pas dans les circonstances de l'espèce un caractère
exclusivement préliminaire. Si la Cour rejette exception ou déclare
qu'elle n’a pas un caractère exclusivement préliminaire, elle fixe les
délais pour la suite de la procédure. »

4. La Cour n'est pas dotée de pouvoirs discrétionnaires l’autorisant à
s’écarter des règles fixées par l’article 79. La procédure actuelle n’a pas
encore atteint le stade des exceptions préliminaires. Par conséquent,
quand elle statue sur une requête en indication de mesures conservatoires,
la Cour à mon avis ne peut pas rendre une décision définitive sur la com-
pétence ni ordonner que l'affaire soit rayée de son rôle.

{ Signé) Gonzalo PARRA-ARANGUREN.

38
